

117 HR 813 : To designate the facility of the United States Postal Service located at 1050 Sunset Road Southwest in Albuquerque, New Mexico, as the “Jose Hernandez Post Office Building”.
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 813IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo designate the facility of the United States Postal Service located at 1050 Sunset Road Southwest in Albuquerque, New Mexico, as the Jose Hernandez Post Office Building.1.Jose Hernandez Post Office Building(a)DesignationThe facility of the United States Postal Service located at 1050 Sunset Road Southwest in Albuquerque, New Mexico, shall be known and designated as the Jose Hernandez Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Jose Hernandez Post Office Building.Passed the House of Representatives February 23, 2021.Cheryl L. Johnson,Clerk